      Case 6:15-cv-06757-FPG-MJP Document 91 Filed 08/21/20 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

ROCHESTER LABORERS’ WELFARE-S.U.B. FUND,
et al.,

                                     Plaintiffs,
                                                                   Case # 15-CV-6757-FPG
v.
                                                                   DECISION AND ORDER


AKWESASNE CONSTRUCTION, INC., et al.,

                                     Defendants.


       In September 2019, the Court granted in part and denied in part Plaintiffs’ motion for

summary judgment. ECF No. 63. As is relevant here, the Court ordered Defendants to produce

their records so that Plaintiffs could conduct a payroll audit for the period between July 2016 to

date. Id. at 10. Since then, the parties have been litigating the issue of Defendants’ compliance

with that order. After several hearings, the Court issued an order in which it gave Defendants a

final opportunity to submit any allegedly outstanding documents before deciding whether to hold

them in contempt. ECF No. 85. That deadline having passed, the Court turns to the issue of

contempt. For the reasons that follow, the Court declines to hold Defendants in contempt.

       “A party may be held in civil contempt for failure to comply with a court order if (1) the

order the contemnor failed to comply with is clear and unambiguous, (2) the proof of

noncompliance is clear and convincing, and (3) the contemnor has not diligently attempted to

comply in a reasonable manner.” Paramedics Electromedicina Comercial, Ltda v. GE Med. Sys.

Info. Techs., Inc., 369 F.3d 645, 655 (2d Cir. 2004). In this case, the Court cannot conclude that

the third element is satisfied—i.e., that Defendants have not “diligently attempted to comply in a

reasonable manner.” Id.
          Case 6:15-cv-06757-FPG-MJP Document 91 Filed 08/21/20 Page 2 of 4




          In reaching this conclusion, the Court is sensitive to the surrounding circumstances that

made compliance more challenging. See, e.g., Chao v. Gotham Registry, Inc., 514 F.3d 280, 293

(2d Cir. 2008) (evaluating diligence in light of the complexities the defendant faced). Mr.

Cardinell’s original attorney passed away while summary-judgment briefing was ongoing, ECF

No. 53, and his subsequent counsel attempted to withdraw. See ECF Nos. 70, 72, 73. Although

the Court denied new counsel’s motion to withdraw, ECF No. 76, the attorney-client relationship

seems to have all but broken down, as Mr. Cardinell has largely been acting on his own behalf in

responding to document requests and litigating his position. Three of Mr. Cardinell’s computers,

which contained some payroll records, were stolen. See ECF No. 70 at 3-6. Finally, in the midst

of this payroll-audit dispute, the COVID-19 Pandemic erupted across the world.

          Through all of this, Mr. Cardinell attended scheduled status conferences, reached out to

third parties to obtain responsive documentation, sent Plaintiffs and the Court stacks of payroll

documents, and agreed to participate in an informal document-review conference. 1 To be sure,

Mr. Cardinell has not always been punctual, leading to these protracted proceedings, and he has

been unable to produce every document that Plaintiffs have requested. But, examined as a whole,

Mr. Cardinell’s actions are evidence of his “diligent and energetics efforts to comply” with the

Court’s orders. Chao, 514 F.3d at 293. Accordingly, the Court declines to find Defendants in

contempt, and Plaintiffs’ sanction requests are denied. See ECF No. 87 at 5.

          It is also evident that the value of this audit process has been exhausted, and further

proceedings on the production of records would serve no useful purpose. Accordingly, the Court

will not order Defendants to produce any additional records. Cf. Defenders of Wildlife v. Norton,




1
    This conference was cancelled due to the COVID-19 Pandemic. ECF No. 85.



                                                     -2-
      Case 6:15-cv-06757-FPG-MJP Document 91 Filed 08/21/20 Page 3 of 4




No. 00-CV-2996, 2004 WL 6243361, at *6 (D.D.C. Jan. 15, 2004) (“There is no reason to maintain

an injunction which is no longer serving its intended purpose.”).

       It is now time to turn to the remaining outstanding matter—Plaintiffs’ claims for damages

and fees. The Court previously declined to address this issue until the audit had been conducted.

ECF No. 63 at 10. The Court will give Plaintiffs until September 14, 2020 to file a properly

supported motion for summary judgment on the issue of damages and fees. The Court will issue

a scheduling order once the motion is filed.

       There is one final matter the Court would like to address. As noted above, Mr. Cardinell

has largely been acting on his own over the last several months, despite being represented by

counsel. Recognizing that the attorney-client relationship had apparently broken down and that

Mr. Cardinell was in a better position to respond to Plaintiffs’ production requests, the Court has

given some leeway to this state of affairs. But, in general, “a party may not proceed in federal

courts represented by counsel and simultaneously appear pro se.” Rivette v. Smith, No. 06-CV-

1039, 2008 WL 5000059, at *1 n.1 (N.D.N.Y. Nov. 20, 2008). Moving forward, the Court expects

that all submissions by Defendants will be made through counsel, and the Court cautions that it

intends to strike any submission that Mr. Cardinell files pro se. See Mitchell v. Senkowski, 489 F.

Supp. 2d 147, 149 (N.D.N.Y. 2006) (collecting cases for proposition that a court may refuse “to

accept pro se submissions once an attorney has been retained or assigned”).

       Nevertheless, in recognition of the breakdown of the attorney-client relationship, the Court

will also entertain a renewed motion to withdraw should defense counsel and Mr. Cardinell still

prefer that route. Any such motion must be in accordance with the Local Rules. The Court wishes

to emphasize to Mr. Cardinell, however, that he cannot represent Akwesasne Construction Inc.

himself. See Donoghue v. Think P’ship Inc., No. 07-CV-4240, 2008 WL 11449242, at *2




                                               -3-
      Case 6:15-cv-06757-FPG-MJP Document 91 Filed 08/21/20 Page 4 of 4




(E.D.N.Y. Sept. 29, 2008) (“[I]t is well established in the Second Circuit that corporate entities

cannot appear pro se.”). Consequently, if defense counsel withdraws, the corporation must retain

new counsel in a timely manner. The failure to do so may result in a default judgment against the

corporation. See Reagan v. Jennifer Matthew Nursing & Rehab. Ctr., No. 07-CV-6150, 2010 WL

2869551, at *1 (W.D.N.Y. July 20, 2010) (collecting cases).

       In sum, the Court (1) declines to hold Defendants in contempt, (2) denies Plaintiffs’

sanction requests, (3) gives Plaintiffs until September 14, 2020 to file a properly supported motion

for summary judgment on the issue of damages and fees, and (4) orders Defendants to file any

submissions to the Court through counsel, but permits Defendants to renew the motion to

withdraw.

       IT IS SO ORDERED.

Dated: August 20, 2020
       Rochester, New York


                                              ______________________________________
                                              HON. FRANK P. GERACI, JR.
                                              Chief Judge
                                              United States District Court




                                               -4-
